Pardee, J.,
(dissenting.) There was no structural defect in the highway; neither in the part adapted to the passage of vehicles, nor in that to foot passengers, nor in the gutter.
The defendant moved snow from the inner to the outer edge of the sidewalk, but placed none in the gutter : it did not increase the quantity of the water in the gutter. It only omitted to foresee that water from snow melting where it fell, might run upon the walk and might thus become ice dangerous to passengers.
Of course some of the water resulting from the melting of snow which has fallen upon a city of undulating surface will run over the sidewalks. Possibly a portion of this will there become ice dangerous to the traveler. But, because of all this, the obligation is not upon the city, by way of prevention, to remove the snow from its entire surface. This would involve an intolerable expense, but no precaution less thorough than this would suffice, for equal protection must he provided for all places.
The city assumes no legal responsibility by permitting snow to melt where it falls; none when it melts, by leaving the water to find its way into a properly constructed gutter, even if a part flowed upon the sidewalk. There is no legal obligation upon the city to foresee and prevent the freezing of water from melted snow. The responsibility upon it in reference to the ice in question is precisely that which is upon it in reference to ice from water from snow which fell upon adjacent land; that is, to remove or cover it upon reasonable notice. Of the ice in question the city had not *403such notice. It formed at nightfall and the plaintiff fell in the evening. It is of no legal significance that the city had knowledge that in repeated instances ice had formed at the same place. The ice which caused the fall of the plaintiff was a new and independent formation. In reference to it the city was entitled to the same notice as if it had not previously formed there.
Loomis, J., concurred in this opinion.